Name: Commission Regulation (EEC) No 3402/86 of 6 November 1986 on the supply of various consignments of cereals and rice to the international Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 312/ 10 Official Journal of the European Communities 7. 11 . 86 COMMISSION REGULATION (EEC) No 3402/86 of 6 November 1986 on the supply of various consignments of cereals and rice to the International Committee of the ' Red Cross (ICRC) as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to ICRC, the Commission allocated to the latter organization 8 172 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139, 24 . 5 . 1986, p. 29 . &lt;) OJ No L 192, 26 . 7 . 1980, p. 11 . 0 OJ No L 371 , 31 . 12 . 1985, p. 1 . 7 . 11 . 86 Official Journal of the European Communities No L 312/ 11 ANNEX I 1 . Programme : 1986 2. Recipent : CICR / 17 avenue de la Paix  CH 1211 Geneve TELEX 23176 3 . Place or country of destination : Angola 4. Product to be mobilized : maize meal 5 . Total quantitiy : 1 200 tonnes (2 308 tonnes of common wheat) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411 475) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : maize meal ( 11.02 A V a) 2):  maize meal of fair and sound merchantable quality, free from abnormal smell and pests  moisture content : 1 2 % maximum  acidity : 0,6 % maximum 10 . Packaging :  new woven-polypropylene bags for food use, weighing not less than 120 g, which have been specially treated against the effects of ultraviolet light,  net weight of the bags : 50 kg  marking on the bags : a red cross 15x15 cm followed by, in letters at least 5 cm high : 'ANG-210 / SEMOLA DE MILHO / DOM DA COMUNIDADE ECONÃ MICA EUROPEIA / ACÃ Ã O DA CRUZ VERMELHA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / LOBITO' 1 1 . Port of shipment : a Community port 1 2. Delivery stage : cif 1 3 . Port of landing : Lobito 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 18 November 1986 16 . Shipment period : 1 to 31 December 1986 17. Security : 15 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. The successful tenderer shall forward, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 3 . At the request of the beneficiary the successful may deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been gone beyond. No L 312/ 12 Official Journal of the European Communities 7. 11 . 86 ANNEX II 1 . Programme : 1986 2. Recipient : CICR  17, avenue de la Paix  CH-1211 GenÃ ¨ve  TÃ ©lex 23 176 3 . Place or country of destination : Ethiopia 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 1 811 tonnes (2 481 tonnes of cereals) 6 . Number of lots : 2  1 300 tonnes (Massawa)  511 tonnes (Assab) 7. Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B- 1 040 Bruxelles (Telex 24076) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : Flour of fair and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 116)  ash content : 0,62 % maximum, referred to . dry matter (ICC Method No 104) 10 . Packaging :  new cotton sacks of 180 g, lined with woven polypropylene sacks of 110 g. The top edge of the two sacks will be sewn together  net weight of the bags : 50 kilograms  marking on the bags : a red cross 15 x 15 cm followed by, in letters at least 5 cm high : No 1 .: 'ETH-375 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / MASSAWA' No 2 : 'ETH-376 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION / ASSAB' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Massawa (1 300 Tonnes)  Assab (511 tonnes) 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 19 November 1986 16. Shipment period : 1 to 31 January 1987 17. Security : 15 ECU per tonne Note : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. 2 . The following should be included in the charter party : 'Food-aid consignment from the European Economic Community ; since the freight charges do not include coordination or supervision costs, the US $ 1 ,5 tax normally paid must not be applied in the case of this ship'. 3 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation , in the Member State concerned, have not been gone beyond. 7. 11 . 86 Official Journal of the European Communities No L 312/ 13 ANNEX III 1 . Programme : 1986 2. Recipient : CICR  17, avenue de la Paix  CH-1211 Geneve . Telex 23176 3 . Place or country of destination : Sudan 4. Product to be mobilized : common wheat flour 5 . Total quantity : 1 500 tonnes (2 055 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56396) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : Flour of fair and sound merchantable quality, free from abnormal smell and pests , which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC No 116)  ash content : 0,62% maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new jute sacks of 370 g, lined with woven polypropylene sacks of 1 1 0 g. The top edge of the sacks will be sewn together  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : Ã TH-201 / WHEAT FLOUR' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Port Sudan 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 18 November 1986 16 . Shipment period : 1 to 31 December 1986 17. Security : 15 ECU per tonne Note : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 2 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation , in the Member State concerned, have not been gone beyond. No L 312/ 14 Official Journal of the European Communities 7. 11 . 86 ANNEX IV 1 . Programme : 1986 2. Recipient : CICR  17, avenue de la Paix  CH-1211 GenÃ ¨ve  Telex 23176 3 . Place or country of destination : Nicaragua 4. Product to be mobilized : wholly milled round grain rice (non-parboiled) 5 . Total quantity : 250 tonnes (725 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi, piazza Pio XI, 1 , I-Milano (Telex 334032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests,  moisture : 15 % ,  broken rice : 5 % maximum,  chalky grains : 5 % maximum,  grains striated with red : 3 % maximum,  spotted grains : 1 ,5 % maximum,  stained grains : 1 % maximum,  yellow grains : 0,050 % maximum,  amber grains : 0,20 % maximum. lO .Packaging :  new woven-polypropylene bags for food use , weighing not less that 120 g, which have been specially treated against the effects of ultraviolet light  net weight of the bags : 50 kg  marking on the bags : a red cross 15 x 15 followed by, in letters at least 5 cm high : 'NIC . 165 / ARROZ / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' 11 . Port of shipment : a Community port 12. Delivery stage : cif 1 3 . Port of landing : Corinto 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadling for the submission of tenders : 12 noon on 17 November 1986 16 . Shipment period : before 10 January 1987 17 . Security : 15 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. 2. The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 3 . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the follo ­ wing documents : (in Spanish)  certificate of origin,  phytosanitary certificate ,  proforma inoices, 4 . At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been gone beyond. 7. 11 . 86 Official Journal of the European Communities No L 312/ 15 ANNEX V 1 . Programme : 1986 2. Recipient : CICR, 17, avenue de la Paix  CH-1211 Geneve  Telex 23176 3. Place or country of destination : Nicaragua 4. Product to be mobilized : rolled oats 5 . Total quantity : 350 tonnes (603 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3 , NL-6431 KM Hoensbroek (Telex 56396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled. After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned. Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 1 2 % ash content : less than 2,3 % of dry matter crude fibre : less than 1 ,5 % of dry matter husk content : less than 0,10% of dry matter protein content : not less than 1 2 % of dry matter 10 . Packaging :  in bags  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kilograms  marking on the bags : a red cross 10 x 10 cm followed by, in letters at least 3 cm high : 'NIC 164 / COPOS DE AVENA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTI ­ NADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO* 11 . Port of shipment : a Community port 1 2. Delivery stage : cif 13 . Port of landing : Corinto 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 18 November 1986 No L 312/ 16 Official Journal of the European Communities 7. 11 . 86 16 . Shipment period : before 10 January 1987 1 7. Security : 1 5 ECU per tonne Note 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 3 . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents : (in Spanish)  certificate of origin,  phytosanitary certificate,  pro-forma invoices . 4. At the request of the beneficiary the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been gone beyond.